Citation Nr: 1708370	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  13-06 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for stenosis of the lumbar spine (low back disability).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Navy from July 1986 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which granted entitlement to service connection and assigned the Veteran's low back claim an initial disability rating of 20 percent.

A review of the record reveals that while the Veteran initially requested a videoconference hearing before a Veterans Law Judge with his February 2013 formal appeal, and the Veteran was scheduled for such a hearing in October 2016, the Veteran cancelled his hearing requested by submitting an October 2016 letter indicating that he decided not to attend his scheduled hearing.  As such, since the Veteran cancelled his hearing request, the Board will proceed to adjudicate the claim on appeal.


FINDING OF FACT

The Veteran's low back disability is manifested by at worst full passive range of motion without objective evidence of pain, and on active range of motion testing, limitation to 50 degrees of forward flexion without objective evidence of pain, with some reported symptoms of increased pain and muscle spasm following physical activity and fluctuating with weight gain or loss.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5238 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA has met all statutory and regulatory notice provisions set forth in the VCAA. Prior to initial adjudication, an October 2009 letter satisfied the duty to notify provisions with regard to the Veteran's service connection claim for his low back disability.  In so finding, the Board notes that the Veteran's appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's service treatment records and relevant post-service treatment records have been collected.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion or conclusion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  As detailed by the record, the Veteran has been provided two VA examinations in connection with the claim on appeal, the first in October 2011 and the second in May 2016, both of which included range of motion testing.  Recently, the United States Court of Appeals for Veterans Claims (the Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59, which addresses musculoskeletal claims where pain on motion is involved, indicates that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  However, the Court went on to indicate that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  Id.  The Court's findings in Correia v. McDonald were predicated on the observation that in that case, it "seemed obvious that VA has determined that range of motion testing is necessary in cases of joint disabilities."  Id.

Applying Correia to this case, the Board notes that although the October 2011 VA examination report does not include active and passive range of motion testing, a review of the May 2016 VA examination report reveals that despite that VA examiner specifically noting that there was no evidence of painful motion, findings as to passive and active range of motion were included, and lack of pain on weight-bearing was documented.  Accordingly, as Correia and 38 C.F.R. § 4.59 only apply to musculoskeletal claims where painful motion is observed, the May 2016 VA examination is Correia compliant.  Additionally, it is also adequate for rating purposes because it was based on a review of the claims file, included an in-person examination, included the results of objective medical testing, and took into account the Veteran's description of his symptoms and his underlying medical history.  

Furthermore, although the Board finds that the October 2011 VA examination is not adequate for adjudicatory purposes, the Board also finds that remand for an additional VA examination addressing the Veteran's painful motion earlier in the appeal period would not avail him of a higher rating for his low back condition.  In this regard, the Board notes that the Veteran's range of motion testing on his May 2016 VA examination indicates that the Veteran's low back disability no longer exhibits objective evidence of pain on motion, and given the Veteran's low back improvement in this regard, it is no longer possible to capture passive range of motion or non-weight bearing range of motion (active range of motion results were included, as were weight-bearing results as informed by 38 C.F.R. § 4.71(a) Plate V) where the painful motion contemplated by 38 C.F.R. § is observable.  Furthermore, even assuming the Veteran's range of motion is as limited as recorded on the May 2016 VA examination (his low back was noted to exhibit full range of motion at the October 2011 VA examination), in the absence of functional loss or pain (the lack of which is documented in the May 2016 VA examination), there is no evidence that even if remand for retrospective Correia compliance were possible, such examination would result in a higher rating of 40 percent, as discussed further below.  As such, remand of this claim for retrospective compliance with Correia is not necessary because there is affirmative evidence that such compliance it is no longer physiologically possible to measure the Veteran's previous painful motion, the May 2016 VA examination is adequate for rating purposes, and the Veteran is not prejudiced by the October 2011 VA examination's lack of Correia compliance.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).

II. Standards Governing Evidentiary Analysis

Where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id. 

Moreover, to adjudicate a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Below Part III outlines the legal criteria that apply to claims for increased ratings, and in particular to back conditions, and applies the aforementioned evidentiary principles to the record of this case. 

III. General Rules for Adjudicating Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non-service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam). Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)). 

Additionally, the Board has a duty to consider all claims reasonably raised by the record and to assign the diagnostic code most favorable to the Veteran, and accordingly must consider all relevant diagnostic codes, not just the diagnostic code currently assigned to the Veteran.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Fanning v. Brown, 4 Vet. App. 225, 228 (1993). 

A. Schedular Rating for Low Back Disability

The Veteran's low back disability is evaluated under Diagnostic Code 5238, for lumbar spinal stenosis with a 20 percent disability compensation rating.  38 C.F.R. § 4.71a.  Because the Veteran's disability is musculoskeletal, this evaluation must account for considerations such as pain and functional loss pursuant to §§ 4.40, 4.45, and 4.59. 

Under the rating schedule titled General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), different rating percentages are assigned based on: (1) forward flexion; (2) combined range of motion; (3) ankylosis; (4) muscle spasm or guarding; and (5) localized tenderness.  See generally id.  Flexion is defined as "the act of bending or condition of being bent."  Dorland's Illustrated Medical Dictionary, 717 (32nd ed. 2012).  Combined range of motion refers to the sum of the Veteran's forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a, at General Rating Formula, Note 2. Extension is defined as "the movement that straightens or increases the angle between the parts of the body."  Dorland's Illustrated Medical Dictionary at 662. For VA purposes, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, are each considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71, Plate V. 

For the thoracolumbar spine, a 10 percent evaluation is appropriate if the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm or guarding, or localized tenderness that is not severe enough to result in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71(a).  A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent rating requires unfavorable ankylosis of the entire spine.  Id.  Other criteria apply to injuries of the cervical spine; however, the Veteran's cervical spine is not at issue in this case.  See id.

The above criteria are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved. 38 C.F.R. § 4.71a.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at General Rating Formula, Note 1. Radiculopathy, which is defined as "disease of the nerve roots" that can cause lower back pain and sciatica, is considered a neurological abnormality.  Cf. Dorland's Illustrated Medical Dictionary, 1571 (32nd ed. 2012). 

As for pain and functional loss of the lower back, the Veteran is entitled to at least the minimum compensable evaluation if motion is accompanied by pain.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, the Veteran is already rated in excess of 10 percent for his back disability, which is the minimum compensable rating.  This fact notwithstanding, pain is also relevant to a disability evaluation in excess of the minimum compensable rating if that pain results in demonstrated functional impairment.  Because pain itself does not constitute functional loss, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011); see 38 C.F.R. § § 4.40, 4.45 (2016).  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  See generally Mitchell, 25 Vet. App. 32.

Likewise, the Board must also consider any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

1. Evidence

The Board begins its summation of the most relevant evidence with the Veteran's May 2016 VA examination.  The May 2016 VA examiner noted the Veteran's previous diagnosis of spinal stenosis, but noted normal X-rays aside from congenital partial sacralization of the L5 right.  The examiner noted the Veteran's symptoms, including pain running from his legs to his head, which are not typical for discomfort related to the low back, along with mostly functional complaints, without any indication of radiculopathy.  At this VA examination, the Veteran was noted to have not reported functional impairment of the thoracolumbar spine.  Active range of motion was noted to be normal, aside from the Veteran's flexion, which was noted to be 50 degrees, with no pain on motion noted.  However, the VA examiner noted that the Veteran's flexion scores should be discounted, as the Veteran's passive range of motion were normal, including flexion.  Lack of functional loss and pain on weight-bearing was noted.  Repetitive use testing did not result in any additional loss in range of motion after three repetitions.  There was no muscle spasm or guarding observed and muscle strength and reflexes were normal, as were sensory testing and straight leg testing for radiculopathy.  Ankylosis, radicular symptoms, and intervertebral disc syndrome were noted to be absent, and the Veteran was not noted to use any assistive devices.  Current medications of Vicodin and Flexeril were noted.

As for the Veteran's earlier October 2011 VA examination report, although that report is not adequate for rating purposes, the Board will briefly discuss it to the extent that it provides favorable evidence for the Veteran in support of his claim, but will not rely on it for any findings against the Veteran's claim.  Tenderness over the mid-thoracic spine region was noted.  Pain on forward flexion was noted at 60 degrees, and at 20 degrees on extension; there are no such findings of pain on motion in the May 2016 VA examination report.

VA treatment records reveal some intermittent instances of back pain.  There is a notation of "ls spine forward flexion 30 degrees" during an August 2014, however it is unclear as to whether this notation indication a limitation of forward flexion to 20 degrees, or flexion reduced by 30 degrees, and straight leg raise testing was negative.   Additionally, the Veteran's September 2014 X-rays of the spine indicated that there was no acute pathology of the lumbar spine, and October 2015 VA treatment records indicate mild degenerative changes of the mid-thoracic spine, a non-service connected condition.  A November 2015 VA treatment record denotes reported back pain that was stabbing or tight after sitting, standing, or walking too long.  A February 2016 VA treatment record notes that the Veteran had not reported any new physical limitations with regard to his chronic back pain, and that the Veteran was refereeing basketball two times a week, and had started walking a mile with a coworker one to two times per day using his pedometer, and regularly getting in around 7,000 steps a day with a goal of 10,000 steps.  This treatment record is related to the Veteran's weight loss goals.  Prior to 2014, a February 2000 VA treatment record notes a report of back pain following walking at the mall with "good forward flexion of the back."

October 2009 private treatment records from Dr. J. C., document reported symptoms including paravertebral spasm, radicular leg pain, and numbness and weakness of the legs, but do not include range of motion testing or other objective medical findings.  A November 2009 treatment record from Dr. G., a chiropractor, diagnosed the Veteran with thoracalgia, lumbar spinal stenosis, lumbalgia and congenital abnormality of the spine with spasm and myalgia.  A note indicates that the Veteran had had low back pain for 20 years, and that weight gain and walking in the mall caused more pain.  Mid back pain was noted over the previous twelve months.  Stretching exercises were noted to relieve pain.  Flexion of the lumbar spine was noted to be 60 degrees, extension 15 degrees, left and right lumbar rotation to 20 degrees, with left lateral flexion to 45 degrees, and right lateral flexion to 15 degrees, for a combined range of motion of 175 degrees.  Gait was noted to be within normal limits, as were reflexes and sensory examination.  Straight leg raises were noted to be positive bilaterally at "70 degrees".  Moderate inflammation, spasms, tenderness and range of motion restrictions of the lumbar and thoracic spine were noted at that time.  A December 2009 private treatment chiropractic record shows improvement, with the Veteran reporting that he felt much better, and although a January 2010 private chiropractor record showed some worsening in reported symptoms, a January 29, 2010 treatment record showed another report of improvement in symptoms, with no objective lumbar spine inflammation, spasm, or tenderness noted.

As for the Veteran's lay statements with regard to his low back condition, the Veteran's most recent April 2016 lay statement indicates that he was told his back pain must be coming from his muscles or nerves, and reported that he cannot walk, stand, sit, or sleep for a long period of time without pain.  Prior to this, the Veteran stated in his June 2010 Notice of Disagreement (NOD) that he could not stand for fifteen minutes without his back hurting and that his back hurt while walking in the mall or with his family in the amusement park for over 30 minutes.  He also reported back spasms or stiffness after sex, and spasms after hedging the lawn, as well as the inability to pick up his daughter or anything over 40 lbs. without back spasms.  He also reported that his supervisor at work did not let him pick up anything heavy, and that he thanked God for a desk job.  He further reported that his back was "hard as a solid rock."  The Veteran also discussed previous applications for service connection for his back condition, and his frustration that it took so much time to become service connected given the content of his service treatment records.  These service treatment records contains a November 1988 Physical Evaluation Board (PEB) report noted a review of imaging results indicating minimal spondylolisthesis of L5 on S1 and a suggestion of sclerosis along the inferior margin on the right S1 joint, as well as tenderness above the area of a large laceration above the Veteran's right buttocks that was sustained by the Veteran after an injury at the age of ten, and findings that the Veteran had mechanical back pain with aggravated scar tissue.  Prior to this, a November 2009 statement documents a report of missing work due to back pain, and pain after standing or walking for long period of time, as well as chiropractic treatment.

2. Analysis


First, the Board finds that the Veteran's statements are both competent and credible, because as described above, the Veteran is competent to describe symptoms that are immediately within his ability to observe, and credible because his statements are not inconsistent with his post-service treatment records.

As for the May 2016 VA examination report, the Board finds that it is probative because it provides the most complete account of the Veteran's low back pathology, with clear objective test results, and well-articulated findings.  With regard to the Veteran's lay statements and treatment records documenting exacerbations of the Veteran's back pain, the Veteran's post-service VA treatment records note variance in the Veteran's documented back pain with weight gain or loss and other physical activity, and the last documented instance of treatment for back pain noted in the record is November 2015.  Although the Board appreciates that the Veteran did report active prescriptions for medications for low back pain, it does not find that the findings of the May 2016 VA examination report with regard to the current status and severity of the Veteran's back pain flare-ups to conflict with the Veteran's lay statements or post-service treatment records, as there is no evidence to suggest a specific regularity of back pain exacerbations.  In this regard, the Board also notes the February 2016 VA treatment record with regard to the Veteran's improved physical activity, including 7,000 steps a day, and no new reported physical limitations with regard to his low back condition.

Second, the Board notes that even if the Board were to refrain from discounting the Veteran's active forward flexion as advised by the May 2016 VA examiner based on the Veteran's passive range of motion results, the Veteran's range of motion results are sufficient to meet the 20 percent rating criteria, but not the 40 percent rating criteria.  Additionally, the Veteran's lay statements alone with regard to his symptoms are not sufficient to support a finding of functional loss consistent with an effective range of motion more consistent with the 40 percent rating criteria.  In this regard the Board notes that the Veteran's lay statements mostly pertain to back pain after periods of prolonged activity, and are noted by the Veteran's post-service treatment records to be impacted by weight gain or loss, as well as physical activity.  Moreover, pain and such symptoms as muscle spasms are already contemplated by the rating criteria with regard to limitation of motion, and the Veteran's lay statements have not established increased functional loss, rather than pain alone, of such a nature that it would result in an effective range of motion or low back function more consistent with limited forward flexion to 30 degrees of less, as required by the 40 percent rating criteria.  Although the Board acknowledges that there is an August 2014 VA treatment record noting an exacerbation of lumbar back specifically "ls spine forward flexion 30 degrees" it is unclear whether this treatment record is referring to forward flexion limited to 30 degrees or flexion reduced by 30 degrees (the latter interpretation of which would be more consistent with the Veteran's other post-service treatment records with regard to range of motion).  Additionally, even if this treatment record could definitely be interpreted to refer to forward flexion limited to 30 degrees, this record represents only one instance of such limited motion, which is not elsewhere documented throughout any portion of the entire appeal period.  Furthermore, such limitation of flexion is not corroborated by the Veteran's lay statements, which do not provide any insight as to a specific degree of limitation of motion or painful motion, but as previously stated primarily describe manifestations of pain or muscle spasm following physical activity.  As such, this one isolated VA treatment record does not constitute sufficient probative evidence in support of low back pathology and functional loss that is more consistent with a 40 percent rating.  

Moreover, there is affirmative evidence that the Veteran does not have ankylosis, as documented by the May 2016 VA examination report, which is the only other basis on which his low back disability would meet the 40 percent rating criteria.  Finally, the Board notes that because there is no evidence that the Veteran has intervertebral disc syndrome, the Intervertebral Disc Syndrome Formula is inapplicable and will not be applied.  See 38 C.F.R. § 4.71 (a).

As such, although the Board acknowledges the Veteran's contentions in this case, under the applicable VA schedular criteria, the Board finds that the Veteran's current 20 percent rating most closely approximates his low back disability and related functional loss, pursuant to Diagnostic Code 5238.  

B. Extraschedular Considerations

Certain exceptional or unusual circumstances may warrant remand to refer this claim for extraschedular consideration. 38 C.F.R. § 3.321 (b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, ordinarily only the rating schedule will apply unless there are exceptional or unusual factors which would render application of it impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the schedular evaluations are inadequate, the Board proceeds to the second step.  Id.  At the second step, the Board must determine whether the claimant's disability picture exhibits factors described by or related to the "governing norm[s]" set forth by 38 C.F.R. § 3.321 (b)(1), the regulation under which extraschedular ratings are assigned.  Id.  Namely, those governing norms are "marked interference with employment" or "frequent periods of hospitalization." See id.  If the Veteran's disability picture exhibits these governing norms, the Board proceeds to the third step.  Id.  At the third and final step, the Board refers the Veteran's claim to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first step of the three part inquiry laid out in Thun v. Peake, 22 Vet App 111 (2008), the evidence in this case does not show an exceptional disability picture such that the available schedular evaluation for the disability on appeal is inadequate.  A comparison between the level of severity and symptoms of the Veteran's low back disability, and the established criteria found in the rating schedule for each disability demonstrates that the schedular ratings for this disability reasonably describes his low back disability symptoms.  Further, as indicated by 38 C.F.R. § 4.1 "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this case does not present an exceptional circumstance under which extraschedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.

C. TDIU

A total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend and the evidence does not show that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  To the contrary, the Veteran has discussed his desk job in lay statements summarized above.


ORDER

Entitlement to an initial rating in excess of 20 percent for a low back disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


